Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action.

The current application filed June 17, 2021 is a reissue application of 16/306,959 (U.S. Patent No. 10,896,827 issued January 19, 2021).

Claims 1-6 were initially pending in the application.  Claims 7-12 were newly added in a preliminary amendment filed on June 17, 2021.  
In the most recent amendment filed October 14, 2022, claim 7 was amended and claims 13 and 14 were newly added.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,896,827 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Applications
The applicant has failed to satisfy the requirements of 37 CFR 1.173(c), (e), and (g) in the amendment filed 10/14/2022:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendment is improper because the amendments to the claims are not made relative to the patent itself.  It would appear the amendment was made relative to the previous amendment.  All of claims 7-14 must be fully underlined as they are new relative to the original patent.  Additionally, any matter to be removed from said new claims will simply be removed without any marking indicating what was removed, the examiner notes that even in the original claims the use of strikethrough is inappropriate in reissue proceedings.
Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to conform to these practices for all previous amendments and any future amendments will result in the response being deemed as noncompliant.


Claim Rejections - 35 USC § 251
Claims 7-14 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claim 1 with the addition of independent claim 7 in this reissue at least by deleting/omitting limitations found in the original patent claims or making said limitations optional.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 16/306,959 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on September 4, 2020.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image1.png
    451
    634
    media_image1.png
    Greyscale





Applicant explicitly argued in an attempt to overcome the applied prior art references: 

    PNG
    media_image2.png
    344
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    348
    636
    media_image3.png
    Greyscale

(pages 7 and 8, Applicant’s Arguments/Remarks 
filed September 14, 2020 in application 16/306,959)
Thus, at least the following limitations found in patent claim 1 that correspond to the arguments and amendments made during prosecution are considered to be surrender generating limitations (using claim 1 for reference): 
wherein the alicyclic structure-containing polymer is a polymer of dicyclopentadiene, and 

wherein the dicyclopentadiene has exo isomer and a proportion of the exo isomer is 80% or more.						
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 7-14 either completely or partially omit the language of claim 1 as discussed above and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Claim 7 either completely or partially omits the following surrender-generating limitations found in claim 1, “wherein the dicyclopentadiene has exo isomer and a proportion of the exo isomer is 80% or more” (emphasis added).
Additionally, reissue claims 7-14 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

Additionally, the examiner notes that the limitations presented in claim 14 do not qualify as an overlooked aspect as discussed in MPEP 1412.01(I).  Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects.  However, if during the prosecution of the application that became the patent to be reissued, a claim generic to embodiments or species of the invention was presented, then a reissue claim to a specific embodiment or species of that same invention is not an overlooked aspect because the generic claim already claimed the embodiment or species, albeit very broadly.  As can be seen in application 16/306,959, the different versions of claim 1 that existed prior to the September 14, 2020 version where generic in nature relative to the limitations added on September 14, 2020 regarding “wherein the alicyclic structure-containing polymer is a polymer of dicyclopentadiene, and wherein the dicyclopentadiene has exo isomer and a proportion of the exo isomer is 80% or more.”  These earlier versions would qualify as a generic claim which encompassed both the alicyclic structure-containing polymer is a polymer of dicyclopentadiene having an exo isomer or the alicyclic structure-containing polymer is a polymer of dicyclopentadiene having an endo isomer.  Thus, as stated the limitations presented in claim 14 do not qualify as overlooked aspects.



Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  

Claims 1-14 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al. (U.S. Patent Application Publication No. 2014/0091455, hereinafter “Strothmann”) in view of Hatano et al. (U.S. Patent Application Publication No. 2008/0013177, hereinafter “Hatano”) and further in view of Kohara et al. (U.S. Patent No. 6,883,938, hereinafter “Kohara”), further in view of Chun et al. (U.S. Patent Application Publication 2004/0254318, hereinafter “Chun”).
Regarding independent claim 7 and dependent claim 13, Strothmann discloses a support for manufacturing semiconductor packages, comprising: 	
(Fig. 9E-Fig. 12 with corresponding text of Strothmann)
a substrate layer; and an adhesive layer adjacent to the substrate layer, wherein the substrate layer is formed a resin film,				(paragraph [0105] of Strothmann)
As discussed above, Strothmann discloses the limitations of the claim with the exception of wherein the substrate layer is formed of an alicyclic structure-containing resin film wherein the alicyclic structure-containing resin film comprises an alicyclic structure containing polymer as a resin component wherein the alicyclic structure-containing polymer is one having crystallinity, and wherein the amount of the alicyclic structure-containing polymer in the alicyclic structure containing resin film is 50% by mass or more. However, Hatano discloses wherein the substrate layer (paragraph [0023] of Hatano) is formed of an alicyclic structure-containing resin film (paragraph [0024] of Hatano) wherein the alicyclic structure-containing resin film comprises an alicyclic structure containing polymer as a resin component (paragraph [0027] of Hatano), and wherein the amount of the alicyclic structure-containing polymer in the alicyclic structure containing resin film is 50% by mass or more (paragraph [0029] of Hatano). Additionally, Hatano discloses the alicyclic structure-containing polymer is a polymer of dicyclopentadiene (paragraphs [0030]-[0032] of Hatano).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute polymer substrate of Strothmann with Hatano’s alicyclic structure-containing resin substrate to achieve the claimed invention with the substrate material that has excellent heat resistance and flexibility (paragraph [0028] of Hatano).
Furthermore, Strothmann in view of Hatano discloses the limitations of the claim with the exception of wherein the alicyclic structure-containing polymer is one having crystallinity. However, column 3, lines 27-30 of Kohara discloses wherein the alicyclic structure-containing polymer is one having crystallinity. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute crystalline alicyclic structure-containing polymer of Kohara with Hatano’s alicyclic structure-containing resin substrate to achieve the claimed invention with the substrate material that would have high melting point and improved heat resistance (column 20, lines 15-18 of Kohara).
None of Strothmann, Hatano, nor Kohara explicitly disclose that the dicyclopentadiene (as taught by Hatano and Kohara) has exo isomer.  However, Chun discloses the use of a polymer of dicyclopentadiene which has both endo isomer and exo isomer (ratio of 52 exo isomer to 48 endo isomer in one example) (paragraphs [0028], [0071], and [0127] Chun).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Strothmann, Hatano, and Kohara with the teachings of Chun because the polymer taught by Chen provides a low dielectric constant, low hygroscopicity, a high glass transition temperature, superior thermal stability and oxidative stability, good chemical resistance and toughness, and superior adhesion to metal (paragraphs [0026]-[0029] of Chun). 

Regarding dependent claim 8, Strothmann discloses a use of the support according to claim 1 for the manufacture of fan-out wafer level packages (paragraph [0093] of Strothmann).

Regarding dependent claim 9, Strothmann discloses a method of manufacturing semiconductor packages (Fig. 9E-Fig. 12 with corresponding text of Strothmann), comprising: step (α) wherein a plurality of semiconductor chips 220 (paragraph [0098] of Strothmann) is disposed on the adhesive layer 243 of the support according to claim 7 and sealed with resin 240 (paragraph [0109] of Strothmann) to form a laminate (e.g. Fig. 9F of Strothmann) in which a resin layer 240 (paragraph [0109] of Strothmann) having the plurality of semiconductor chips 220 is formed on the support; and
step ((β) wherein the laminate obtained in the step (α) is subjected to at least one treatment selected from the group consisting of polishing, heating, exposing/developing, plating, and vacuuming (paragraph [0109] of Strothmann; vacuum lamination).

Regarding dependent claim 10, Strothmann discloses the method according to claim 3, further comprising: step (γ) wherein after the step ((β) the support and the resin layer 240 having the plurality of semiconductor chips 220 which constitute the laminate are separated from each other (e.g. Fig. 9G-9H of Strothmann), and the resin layer 240 having the plurality of semiconductor chips 220 is subjected backside treatment (Fig.9G and paragraph [0110] of Strothmann; i.e. removing layer 243) and singulation (e.g. Fig.9H of Strothmann) to manufacture semiconductor packages 250 (paragraph [0113] of Strothmann).

Regarding dependent claim 11, Strothmann discloses the method according to claim 3, comprising the following step (δ) performed at least once after the step (β): step (δ) wherein the support and the resin layer 240 having the plurality of semiconductor chips 220 which constitute the laminate are separated from each other (e.g. Fig. 9H of Strothmann), 
another support 244 (paragraph [0113] of Strothmann) for manufacturing semiconductor packages 250 is attached to the resin layer 240 to provide a laminate (Fig. 10 of Strothmann), and the laminate is subjected to at least one treatment (bump 246 can be reflowed (heat treated) according to paragraph [0230] of Strothmann, meeting the “treatment” requirement) selected from the group consisting of polishing, heating, exposing/developing, plating, and vacuuming.

Regarding dependent claim 12, Strothmann discloses the method according to claim 5, further comprising the following step (ε): step (ε) wherein after the step (δ) the support and the resin layer 240 having the plurality of semiconductor chips 220 which constitute the laminate are separated from each other (e.g. Fig. 9H of Strothmann), and the resin layer 240 is subjected to backside treatment (bump 246 can be reflowed (heat treated) second time according to paragraph [0230] of Strothmann, meeting the “treatment” requirement) and singulation (e.g. Fig. 9h) to manufacture semiconductor packages 250.


Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments in reference to the rejection under 35 U.S.C. 251 as being an improper recapture:
Applicant argues that the amendment overcomes the recapture rejection.
Examiner respectfully disagrees.  Applicant points to the example given in MPEP 1412.02(III)(B)(4) when attempting to explain how the amendment overcomes the recapture rejection.  The examiner notes that this example states, “In this case, there may be recapture.” and based on the fact pattern and evidence in this case there is most certainly still recapture.  As discussed in the recapture rejection, the applicant argued the following in an attempt to overcome the applied prior art references: 

    PNG
    media_image2.png
    344
    638
    media_image2.png
    Greyscale

(page 7, Applicant’s Arguments/Remarks 
filed September 14, 2020 in application 16/306,959)
The emphasis in that section of the arguments was not added, rather it was made by the applicant in the actual presentation of the arguments.  Thus, the applicant has emphasized that specifically the limitation, “a proportion of the exo isomer is 80% or more” is argued to overcome the references in the original prosecution.  This is buttressed by the fact that the applicant goes on to argue in the paragraph presented in the following citation, “Moreover, Strothmann, Hatano and Kohara also fail to recognize, disclose, or suggest that the proportion of the exo isomer in the alicyclic structure-containing polymer would affect mechanical strength, heat resistance, chemical resistance, and water absorption of the support.”  

    PNG
    media_image3.png
    348
    636
    media_image3.png
    Greyscale

(page 8, Applicant’s Arguments/Remarks 
filed September 14, 2020 in application 16/306,959)
As can be seen in this argument, the key feature is the “proportion of the exo isomer” not just the existence of the exo isomer as argued.  The specification states the following regarding this argued proportion of exo isomer, 
In the present disclosure, it is preferred to increase the proportion of either one of these stereoisomers because the crystallinity of the polymer (α1) increases and hence a support that has more excellent mechanical strength, heat resistance, chemical resistance, low water absorption and other characteristics is easily obtained. For example, the proportion of the endo or exo isomer is preferably 80% or more, more preferably 90% or more, even more preferably 95% or more, particularly preferably 99% or more. It is preferred that the proportion of the endo isomer is high because synthesis is easy.  
				(column 7, line 59-column 8, line 2 of the specification)
As can be seen in the citation above, the specification attributes that increases in the argued, “mechanical strength, heat resistance, chemical resistance, low water absorption” are achieved not with the existence of the exo isomer, rather they are only achieved when the proportion of the exo isomer is 80% or more.  Thus, attempting to remove specifically this limitation amounts to impermissible recapture of surrendered subject matter.  
To clarify the examiner’s position, the limitations that cannot be removed are “wherein the dicyclopentadiene has exo isomer and a proportion of the exo isomer is 80% or more” (emphasis added).  However, the key surrender generating limitation is still, “a proportion of the exo isomer is 80% or more” as it is clearly argued to be the reason the patent claims overcame the art in the original prosecution.  The earlier limitation (“wherein the dicyclopentadiene has exo isomer”) still cannot be removed though because it provides the antecedent basis in order for the second limitation to be properly supported.

Regarding the applicant’s arguments regarding the Reissue Oath/Declaration:
Examiner respectfully disagrees.  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  Additionally, the error statement presented is no longer supported by the language of the amendment thus it does not actually address any specific attempted correction made in this case, regardless even if it did it would still amount to impermissible recapture.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:


/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992